     Case 2:19-cv-01918-TLN-DB Document 19 Filed 02/12/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEAN T. SMITH,                                    No. 2:19-cv-1918 TLN DB
12                       Plaintiff,
13           v.                                         ORDER
14    DENNIS BREWER, an individual
      domiciled in New Jersey; WINNETT
15    PERICO, INC., a Colorado corporation,
      d.b.a. WINNETTORGANICS;
16    WINNETTORGANICS, a business entity
      of unknown type; WINNETTORGANICS
17    CATTLE COMPANY, INC., a Colorado
      corporation; WINNETT CATTLE
18    COMPANY, INC. a Colorado corporation,
19                       Defendants.
20
21          This matter came before the undersigned on September 18, 2020, pursuant to Local Rule

22   302(c)(19), for hearing of plaintiff’s motion for default judgment. (ECF No. 18.) Attorney

23   Geoffrey Evers appeared via Zoom on behalf of the plaintiff. No appearance was made by, on

24   behalf of, a defendant. At that time, oral argument was heard and the motion was taken under

25   submission. Further inspection of plaintiff’s filings, however, finds several issues that must be

26   addressed before a motion for default judgment can be granted.

27          In this regard, plaintiff Dean T. Smith commenced this action through counsel on

28   September 20, 2019, by filing a complaint and paying the required filing fee. (ECF No. 1.) The
                                                       1
         Case 2:19-cv-01918-TLN-DB Document 19 Filed 02/12/21 Page 2 of 4


 1   complaint alleges generally that plaintiff “is a green investor, focusing his investments on organic

 2   and sustainable farming.” (Compl. (ECF No. 1) at 5.1) Defendant Dennis Brewer, the agent for

 3   defendants Winnett Perico, Inc., WinnettOrganics, WinnettOrganics Cattle Company, Inc., and

 4   Winnett Cattle Company, Inc., (collectively “Winnett”), contacted plaintiff and provided “a

 5   PowerPoint presentation that WinnettOrganics was an ‘Organic Fresh Food Specialist[.]” (Id.)

 6   On July 26, 2018, plaintiff invested $100,000, in defendants’ business. (Id. at 6.)

 7            The complaint alleges state law causes of action for breach of contract, specific

 8   performance, violation of California Business & Professions Code § 17200, et seq., fraud,

 9   conversion, negligent misrepresentation, violation of California Corporations Law § 25400, et

10   seq., and declaratory relief.2 (Id. at 8-16.) On August 4, 2020, plaintiff filed a motion for default

11   judgment. (ECF No. 17.)

12            In evaluating a motion for default judgment the court considers

13                   (1) the possibility of prejudice to the plaintiff, (2) the merits of
                     plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
14                   the sum of money at stake in the action; (5) the possibility of a dispute
                     concerning material facts; (6) whether the default was due to
15                   excusable neglect, and (7) the strong policy underlying the Federal
                     Rules of Civil Procedure favoring decisions on the merits.
16

17   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (citing 6 Moore’s Federal Practice ¶ 55-

18   05[2], at 55-24 to 55-26). Here, the motion for default judgment fails to address any of the Eitel

19   factors specifically.

20            In this regard, the motion for default judgment does not identify which claims and/or
21   against which defendants plaintiff is seeking default judgment. Nor does the motion evaluate the

22   sufficiency of the complaint. This is particularly problematic here given plaintiff’s briefing. In

23   this regard, the complaint asserts a cause of action for breach of contract. (Compl. (ECF No. 1) at

24   8.) The complaint states that a copy of the contract “is attached as Compl. Appendix 13[.]” (Id.)

25

26
     1
      Page number citations such as this are to the page number reflected on the court’s CM/ECF
     system and not to the page numbers assigned by the parties.
27
     2
      Jurisdiction over these claims is based on the court’s diversity jurisdiction. (Compl. (ECF No.
28   1) at 1-3.)
                                                       2
      Case 2:19-cv-01918-TLN-DB Document 19 Filed 02/12/21 Page 3 of 4


 1   The complaint’s appendix does include a copy of a financing statement signed by plaintiff and

 2   defendant Dennis Brewer. (ECF No. 1-1 at 14.) Plaintiff’s briefing, however, does not explain

 3   how that agreement pertains to the complaint’s breach of contract claim as to any specific

 4   defendant.

 5             The complaint also asserts a cause of action for fraud but refers only vaguely to the

 6   actions of the “defendants.” (Id. at 10.) Again, plaintiff’s motion for default judgment does not

 7   address the sufficiency of this claim as to any specific defendant. Rule 9(b) of the Federal Rules

 8   of Civil Procedure requires that “[i]n alleging fraud or mistake, a party must state with

 9   particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and

10   other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P 9(b). “Rule 9(b)

11   serves not only to give notice to defendants of the specific fraudulent conduct against which they

12   must defend, but also ‘to deter the filing of complaints as a pretext for the discovery of unknown

13   wrongs, to protect [defendants] from the harm that comes from being subject to fraud charges,

14   and to prohibit plaintiffs from unilaterally imposing upon the court, the parties and society

15   enormous social and economic costs absent some factual basis.’” Bly–Magee v. California, 236

16   F.3d 1014, 1018 (9th Cir. 2001) (quoting In re Stac Elec. Sec. Litig., 89 F.3d 1399, 1405 (9th Cir.

17   1996)).

18             Circumstances that must be stated with particularity pursuant to Rule 9(b) include the

19   “time, place, and specific content of the false representations as well as the identities of the

20   parties to the misrepresentations.” Sanford v. Memberworks, Inc., 625 F.3d 550, 558 (9th Cir.
21   2010) (quoting Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004)). Likewise,

22   “[u]nder California law, the ‘indispensable elements of a fraud claim include a false

23   representation, knowledge of its falsity, intent to defraud, justifiable reliance, and damages.’”

24   Vess v. Ciba—Geigy Corp. USA, 317 F.3d 1097, 1105 (9th Cir. 2003) (quoting Moore v.

25   Brewster, 96 F.3d 1240, 1245 (9th Cir. 1996)).

26             The complaint also refers vaguely to a “CLASS ACTION” claim. (Compl. (ECF No. 1)
27   at 9.) “Federal courts may only adjudicate the rights of putative class members upon certification

28   ////
                                                         3
      Case 2:19-cv-01918-TLN-DB Document 19 Filed 02/12/21 Page 4 of 4


 1   of that class under Federal Rule of Civil Procedure 23.” Partington v. American Intern. Specialty

 2   Lines Ins. Co., 443 F.3d 334, 340 (4th Cir. 2006).

 3           Moreover, the complaint alleges that the Winnett defendants are Colorado corporations.

 4   (Compl. (ECF No. 1) at 2.) On October 4, 2019, plaintiff filed proofs of service on the Winnett

 5   defendants. Those proofs of service state that service was accomplished on the Winnett

 6   defendants by serving defendant Dennis Brewer, as the “AGENT FOR SERVICE OF

 7   PROCESS.” (ECF Nos. 5-8.) The Colorado Secretary of State, however, does not identify

 8   Dennis Brewer as the Registered Agent for service on the Winnett defendants. See generally

 9   https://www.sos.state.co.us/biz/BusinessEntityDetail.do?quitButtonDestination=BusinessEntityR

10   esults&nameTyp=ENT&masterFileId=20121579260&entityId2=20121579260&fileId=20121579

11   260&srchTyp=ENTITY (last visited Feb. 10, 2021).

12                                                  CONCLUSION

13           For the reasons set forth above, IT IS ORDERED that plaintiff’s August 4, 2020 motion

14   for default judgment (ECF No. 17) is denied without prejudice to renewal of a motion that cures

15   the defects noted above.

16   Dated: February 11, 2021
17

18

19

20
21

22

23

24

25   DLB:6
     DB\orders\orders.civil\smith1918.mdj.den.ord
26
27

28
                                                         4
